Citation Nr: 1514799	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  08-39 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE


Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1960 to March 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Oakland, California, which granted service connection and assigned a 10 percent rating for residuals of scaphoid fracture, right wrist.  This matter was remanded in April 2014, and there was substantial compliance with the directives regarding the increased rating claim.  During this remand, the Board determined that TDIU was raised and part of the Veteran's pending increased rating claim and accordingly listed the raised TDIU claim as an issue.  

The Veteran testified at a video hearing before the undersigned Veterans Law Judge in February 2014.  A transcript of the hearing is in the Veteran's Virtual VA file. 

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2015 the Veteran submitted an Application for Increased Compensation Based on Unemployability.  On it he noted that he had been under a doctor's care/and or hospitalized within the last 12 months and listed the VA hospitals in Fresno and Santa Maria as the places where he had received treatment.  Other than the July 2014 VA examination, the most recent VA medical center (VAMC) treatment records are from February 2014, over a year ago.  Therefore, the claim must be remanded for updated VAMC treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VAMC treatment records from February 2014 through present related to the Veteran's service-connected wrist disabilities.  

2.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



